11/30/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0405


                                      DA 22-0405
                                   _________________

IN RE THE MATTER OF L.R.J., C.M.J.,
AND C.S.J.,

BONNIE ANNE JONES and RANDY JOHN
JONES,

             Petitioners and Appellees,

      v.                                                           ORDER

LEVI LUKE JONES,

             Respondent,

MARTHA JOANN JONES,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Jennifer B. Lint, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                November 30 2022